Citation Nr: 1015945	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  07-24 219A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for sleep apnea, 
including as secondary to posttraumatic stress disorder 
(PTSD).  

2.  Entitlement to service connection for skin cancer.  

3.  Entitlement to a compensable rating for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1960 to September 1964 and from January 1991 to March 
1991.  These matters are before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, in January 2006 (which granted 
service connection for bilateral hearing loss rated 0 
percent) and in September 2008 (which denied service 
connection for skin cancer and sleep apnea).  In February 
2009 a personal hearing was held before a Decision Review 
Officer at the RO.  In January 2010, a Travel Board hearing 
was held before the undersigned.  Transcripts of both 
hearings are associated with the Veteran's claims file.  At 
the Travel Board hearing, the Veteran was afforded a 60-day 
abeyance period for submission of additional evidence 
(pertaining to his skin claim).  The additional evidence was 
received later that month.

The Veteran had initiated an appeal of an RO denial of 
service connection for bilateral tinnitus.  By rating 
decision in September 2009, the RO granted service connection 
for bilateral tinnitus.  The United States Court of Appeals 
for the Federal Circuit has held that the RO's award of 
service connection for a particular disability constitutes a 
full award of benefits on the appeal initiated by the 
Veteran's notice of disagreement on such issue.  Grantham v. 
Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).  Therefore, that 
matter is not before the Board.

The matters of service connection for skin cancer and the 
rating for bilateral hearing loss are being REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if any action on his part is 
required.


FINDING OF FACT

Sleep apnea was not manifested in service and a preponderance 
of the evidence is against a finding that such disability is 
related to the Veteran's service; PTSD is not service 
connected.


CONCLUSION OF LAW

Service connection for sleep apnea is not warranted; the 
claim of service connection for sleep apnea as secondary to 
PTSD lacks legal merit.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice 
requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 
2007).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).
VA's duty to notify the Veteran as to the matter being 
addressed was satisfied by a July 2008 letter, prior to the 
September 2008 rating decision on appeal.  The letter 
informed the appellant of what evidence was required to 
substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  The July 2008 
letter informed the appellant of disability rating and 
effective date criteria.  The Veteran has had ample 
opportunity to respond/supplement the record, and has not 
alleged that notice has been less than adequate.  The Veteran 
was not provided adequate notice of how to substantiate the 
claim of service connection for sleep apnea as secondary to 
PTSD.  However, he is not prejudiced by such notice defect 
because an October 2009 rating decision denied service 
connection for the primary disability (PTSD) upon which the 
secondary service connection claim is based.  Therefore, a 
threshold legal requirement for establishing secondary 
service connection is not (and cannot be) met.  Because there 
is no reasonable possibility that further notice or 
assistance would aid in substantiating such claim, whether 
the Veteran received adequate notice in the matter is moot.  
See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001) (compliance with the VCAA is not 
required if no reasonable possibility exists that any notice 
or assistance would aid the appellant in substantiating the 
claim).

The Veteran's service treatment records (STRs) from his first 
period of service (from June 1960 to September 1964) as well 
as his service personnel records are associated with the 
claims file, and pertinent VA and private treatment records 
have been secured.  A January 2003 negative response for the 
Veteran's STRs from his second period of service (from 
January to March 1991) notes "The record needed to respond 
has not been retired to code 13.  Your 3101 has been 
forwarded to code 11 for reply.  Any follow-ups should be 
addressed to that office."  A February 2003 response from 
DPRIS (the Defense Personnel Records Information Retrieval 
system), which stores records in digital image form, was 
negative for images for the Veteran.  Notwithstanding the 
unavailability of such STRs, inasmuch as sleep apnea was 
initially diagnosed in April 2008 (and the Veteran does not 
allege any prior treatment for sleep apnea) and, 
alternatively, claims it is secondary to PTSD, the Board 
finds that any STRs for the period from January to March 1991 
are unlikely to contain relevant information (it is not 
alleged otherwise).  

The RO did not seek a VA examination with respect to the 
claim of service connection for sleep apnea.  As there is no 
competent evidence showing (or suggesting) the Veteran's 
sleep apnea was manifested in, or might be related to, 
service or to a service-connected disability, even the low 
threshold standard as to when a VA examination/medical 
opinion is necessary endorsed by the United States Court of 
Appeals for Veterans Claims (Court) in McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006) is not met.  He has not identified 
any pertinent evidence that remains outstanding.  VA's duty 
to assist in this matter is met.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  To prevail on the question of service connection 
there must be medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury (disability).  
Hickson v. West, 13 Vet. App. 247, 248 (1999).

Service connection shall also be granted for any disability 
which is proximately due to, the result of, or (for the 
degree of aggravation only) aggravated by, a service-
connected disease or injury.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
Sleep apnea is not shown to have been manifest/treated in 
service (nor is it so alleged), and service connection for 
such disability on the basis that it became manifest in 
service, and persisted, is not warranted.  Furthermore, there 
is no competent (medical) evidence of record that even 
suggests the Veteran's sleep apnea might somehow be related 
directly to his service.  Significantly, a lengthy time 
interval between service and the first postservice clinical 
notation of complaints or symptoms of the disability for 
which service connection is sought is, of itself, a factor 
for consideration against a finding that the disability is 
related to service.  See Maxson v. Gober, 230 F.3d. 1330, 
1333 (Fed. Cir. 2000) (in a claim alleging that a disability 
was aggravated by service).  The earliest documented report 
of sleep apnea was in April 2008, more than 17 years after 
the Veteran's discharge from his second period of service in 
1991.

The Veteran proposes a secondary service connection theory of 
entitlement, i.e., that he has sleep apnea secondary to PTSD.  
A threshold legal requirement for establishing a claim of 
secondary service connection is that the primary disability 
(here PTSD) alleged to have caused or aggravated the 
disability for which secondary service connection is sought 
(sleep apnea) must be service-connected.  See 38 C.F.R. 
§ 3.310.  An October 2009 rating decision (which has not been 
appealed) denied service connection for PTSD.  Consequently, 
the claim of service connection for sleep apnea as secondary 
to PTSD is legally insufficient, and must be denied as 
lacking legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

The preponderance of the evidence is against this claim.  
Accordingly, it must be denied.


ORDER

Service connection for sleep apnea is denied.



REMAND

Unfortunately, existing law and regulations mandate a return 
of this file to the RO for due process considerations with 
respect to the Veteran's skin cancer claim.  Additional 
evidence consisting of a private medical opinion was received 
subsequent to the issuance of the May 2009 Statement of the 
Case (SOC) and has not been reviewed by the RO in conjunction 
with the issue on appeal.  The Veteran has not waived RO 
consideration of the additional evidence.  Accordingly, the 
RO must be given the opportunity to review this evidence 
before the Board can enter a decision.  See 38 C.F.R. 
§ 20.1304(c) (2009).

Regarding the skin cancer claim, the Board notes that the 
Veteran's STRs show that he was treated for eruptions on the 
back in November and December 1960, lesions on both scapula 
regions in December 1960, and sunburn on his arms and back in 
April 1962.  Private treatment records show that a June 2008 
skin biopsy resulted in a diagnosis of sqca (squamous cell 
carcinoma).  However, the Veteran has not been afforded an 
examination to determine whether his skin cancer might be 
related to his service.  An examination/opinion is necessary 
if the evidence of record: (A) Contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; (B) establishes that the 
veteran suffered an event, injury or disease in service; and 
(C) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  Notably, the U.S. Court of Appeals for 
Veterans Claims has emphasized that the requirement for 
evidence that a disability may be associated with service is 
a low threshold requirement.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

Regarding the claim for an increased rating for bilateral 
hearing loss disability, the Board notes that the Veteran was 
last examined in July 2009.  At the January 2010 Travel Board 
hearing, he testified that his hearing loss has increased in 
severity since his last examination.  Accordingly, a 
contemporaneous VA examination to assess the current severity 
of the disability is necessary.
The appeal for an increased rating for hearing loss is from 
the initial rating assigned with the award of service 
connection; consequently, staged ratings are for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).

Furthermore, the record reflects that the Veteran continues 
to receive VA and private treatment for his claimed 
disabilities.  The most recent VA treatment record in his 
claims file is dated in August 2007 and the most recent 
private treatment report is dated in June 2008; records of 
more recent VA and/or private treatment may contain pertinent 
information, and must be secured.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to 
identify all providers of treatment he has 
received for skin cancer since his 
discharge from active duty service and for 
bilateral sensorineural hearing loss since 
February 2002 (the effective date of 
service connection for bilateral 
sensorineural hearing loss), and to 
provide any authorizations necessary for 
VA to obtain records of any such private 
treatment.  The RO should secure for the 
record copies of complete clinical records 
(i.e., those not already associated with 
the claims folder) from the sources 
identified.  The Veteran should be 
notified if any identified records sought 
are not received pursuant to the RO's 
request.  

2.  The RO should arrange for an 
audiological evaluation of the Veteran 
(with audiometric studies) to determine 
the current severity of his bilateral 
sensorineural hearing loss disability.

3.  The RO should arrange for a 
dermatological examination of the Veteran 
to ascertain the nature and likely 
etiology of his skin disabilities.  The 
Veteran's claims file must be reviewed by 
the examiner in conjunction with the 
examination.  Based on review of the 
record and examination of the Veteran, the 
examiner should:  

(a)	identify (by medical diagnosis) 
each skin disorder found present.

(b) as to each diagnosed skin disability 
provide an opinion whether such is, at 
least as likely as not (50% or better 
probability) related to the Veteran's 
service, and specifically the skin 
complaints noted/treated therein.

The examiner must explain the rationale 
for all opinions offered. 

4.  The RO should readjudicate the matters 
of service connection for skin cancer and 
entitlement to a compensable rating for 
bilateral hearing loss.  If either remains 
denied, the RO should issue an appropriate 
SSOC and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


